                         Case 4:19-cv-00221-WTM-CLR Document 29 Filed 01/28/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  LEONTAE V. DUNCAN,

                                           Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE

                                                                                                      CV419-221
                                            V.                                    CASE NUMBER:
                  DEPUTY CPL. R. WHITE, CORRECT HEALTH INC.,
                  and MRS. DAMBACH, RN.,

                                           Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that in accordance with the Order of the Court entered this 28th day of January 2021, the Report and

                     Recommendation of the Magistrate Judge is ADOPTED as the Court's opinion. Therefore,

                     Plaintiff's complaint is DISMISSED without prejudice, and Defendants' motion to dismiss is

                     DISMISSED as moot. This case stands CLOSED.




                  1/28/2021                                                     John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (B
                                                                                ((By)
                                                                                  By) Deputy Clerk
                                                                                             Clerk
GAS Rev 10/2020
